DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING APPARATUS FOR CONTROLLING ACCESS TO RESOURCES AND FUNCTIONS FOR MANAGING USERS ALLOWED TO ACCESS THE RESOURCES --

(End of amendment)

Allowable Subject Matter
4.         Claims 1-11 are allowed.

                                            REASONS FOR ALLOWANCE
5.          The following is an examiner’s statement of reasons for allowance: 
            The claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a second manager that registers and manages users who access the resources via the second controller; and an identifier that identifies, in response to second authority to use a resource in the second manager being set for a user, first authority of the user to use the resource in the first manager”, in combination with all other limitations as claimed.
            The claim 10 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a display that displays, in response to second authority to use a resource for which access is controlled by a second controller being set for a user, a screen showing authority information related to first authority of the user to use the resource for which access is controlled by the first controller different from the second controller”, in combination with all other limitations as claimed.
             The claim 11 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “identifying, in response to second authority to use a resource for which access is controlled by the second controller being set for a user, first authority of the user to use the resource for which access is controlled by the first controller different from the second controller”, in combination with all other limitations as claimed.
           The dependent claims 2-9, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.            
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2013/0254362              c. US Patent 10,606,652
            b. US Pub 2015/0153975              d. US Pub 2014/0373099

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674